Case 1:21-mj-00010-STV Document 18 Filed 03/08/21 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

CASE NO. 21-mj-00010-STV

UNITED STATES OF AMERICA,

              Plaintiff,

v.

ROBERT GIESWEIN,

            Defendant.
______________________________________________________________________________

                 UNOPPOSED MOTION TO RESTRICT ACCESS
______________________________________________________________________________

       Robert Gieswein, through Assistant Federal Public Defender Matthew K. Belcher,

respectfully requests that Docket Nos. 16 and 17 be filed under Level 2 restriction. Undersigned

counsel has conferred with counsel for the government, Julia Martinez, and the government is not

opposed to our request to restrict access to the documents found at Docket Nos. 16 and 17.


                                            Respectfully submitted,

                                            VIRGINIA L. GRADY
                                            Federal Public Defender



                                            /s/ Matthew K. Belcher
                                            MATTHEW K. BELCHER
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, Colorado 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            Email: Matthew_Belcher@fd.org
                                            Attorney for Defendant
Case 1:21-mj-00010-STV Document 18 Filed 03/08/21 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

         I certify that on March 8, 2021, I electronically filed the foregoing Motion to Restrict
Access with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following email address:

       Julia Martinez, Assistant U.S. Attorney
       Email: julia.martinez@usdoj.gov



                                            /s/ Matthew K. Belcher
                                            MATTHEW K. BELCHER
                                            Assistant Federal Public Defender
                                            Office of the Federal Public Defender




                                                 2
